An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123J

SUPREME Baum
an:
Nam».

CLERK’S amen

awn-a? 

' a

BANMSTER; DR. MAR; AND DON APR 1 4 2015
IPIDJALC}a VTRACIESK‘ UNDEfoN
#Bgsppndenm: “mm” aim??? “mm NWT
DE UTYCLER

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

KIRK ALLEN ELLIS, No. 61455
Appellant,

  mm

JOHN SCOTT; ROBERT E.

 

DRDER DISMISSING APPEAL

Pursuant to the stipulatien of the parties? and cause
appearing, this appeal is dismissal. The parties shall bear their own casts
and attorney fees‘ NRAP 420)),

It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LII’JDEMAN~

BY: E’WHN W -

cc: Hon. Richard Wagner, District, Judge
Garg Law Firm
Attarney General/Carson City
Pershing Gaunt}; Clerk